Robinson, J.
Suit by appellees for tbe value of goods sold and delivered. Trial by jury. Verdict and judgment for appellees. Overruling appellant’s motion for a new trial is assigned as error. It appears that tbe goods were ordered by one Thomas Ryan in appellant’s name; that they were shipped to appellant, and were delivered by tbe express companies to Ryan. Tbe one question at issue so far as argued was whether Ryan, bad authority to purchase *11the goods in appellant’s name, and whether appellant ■directed the express companies to deliver them to Ryan. There was evidence introduced that Ryan had such authority, and that appellant gave such directions. It is argued that certain evidence introduced to support these propositions was erroneously admitted. Appellees had received telegrams ordering goods and signed “Gottlieb Mailer.” Appellant objected to their introduction in evidence on the ground that no proper foundation had been laid for such introduction; that the statement of a witness that they were the original telegrams was a conclusion and not the statement of a fact. It was not claimed that appellant had personally sent the telegrams. But the. evidence shows they were sent by Ryan; that they were received by appellees; that the goods ordered in them were shipped to appellant, and were delivered by the express companies to Ryan. Mo claim is made by appellant that Ryan did not order the goods sued for. As stated in appellant’s brief, “The real issue in the case was whether or not the goods sold were sold and delivered to appellant. The evidence disclosed that the goods were sold and delivered to some person. The goods were actually received by Thomas Ryan.' The contention of appellees was that Ryan was authorized to do business in the name of appellant. Appellant contended that Ryan was not so authorized. This contention presented the principal issue.” There is evidence that Ryan was authorized to do business in appellant’s name, and it is not denied that the goods sued for were ordered by Ryan in appellant’s name. It would not be material, therefore, in what form the order was made; and if the introduction of the telegrams in evidence was error, it was not reversible error.
A witness testified that he delivered goods for the express company to Ryan upon an order signed by appellant. Objection was made to a question asking the witness to state, the substance of the order, because no sufficient foundation *12was laid, to authorize the introduction of such evidence. Upon the statement of counsel that they would prove other facts about the order to make it competent, the witness was permitted to give the substance of the order. Afterwards it was shown that an unsuccessful search had been, made for the order. Although the evidence was introduced, out of the usual order we can not say that such action of the court was reversible error.
A witness was asked whether he would have delivered the goods to Ryan if he had not had appellant’s order to do so. Over appellant’s objection he answered that he would not. We fail to see how this evidence was material, or how it was in any way harmful to appellant. He had testified that he delivered the goods upon the strength of the order. What he might have done under other circumstances had nothing to do with the case. The evidence was not material, but it was certainly harmless.
Judgment affirmed.